Citation Nr: 1342128	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  03-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
`
The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to May 1980, and from February 1991 to September 1991, with periods of active duty for training (ACDUTRA) from May to June 1992, and May to June 1993.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case has been before the Board multiple times, specifically in April 2007, February 2010, April 2011, and October 2012.  

In May 2006, the Veteran testified at a hearing before an Acting Veterans Law Judge, seated at the RO (Travel Board hearing). During the pendency of the appeal, the Acting Veterans Law Judge who presided over the May 2006 Travel Board hearing left the Board. Consequently, in August 2012, the Board asked the Veteran whether he desired to have a new Board hearing. The Veteran responded in the affirmative in August 2012, requesting an additional Travel Board hearing.  In March 2013, the Veteran testified at an additional Travel Board hearing before the undersigned Veterans Law Judge.

In May 2013, the Board referred the appeal to a specialist at the Veterans Health Administration (VHA) for a medical opinion. In a May 2013 VHA opinion, the VHA specialist adequately addressed the Board's question regarding the etiology of the Veteran's claimed diabetes mellitus. The Board provided the Veteran with a copy of this opinion.

In September 2013, the Board received additional evidence from the Veteran with a waiver of Agency of Original Jurisdiction (AOJ) review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In support of his claim, the Veteran submitted a September 2013 letter from a registered nurse. In this letter, the nurse indicated that the Veteran provided her with copies of medical opinion letters pertinent to the Veteran's claim, to include a 2013 opinion letter from Dr. Carolyn Salter. As the claims file does not contain a copy of Dr. Salter's opinion letter, the record must be remanded to procure such a copy. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit a copy of the 2013 opinion letter from Dr. Carolyn Salter.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed diabetes mellitus disorder, to include any records from the office of Dr. Carolyn Salter. All records/responses received should be associated with the claims file. Insure that the Veteran is provided with the necessary authorization and release forms to procure the outstanding private treatment records. All efforts to obtain the records should be fully documented.

3. When the development requested has been completed, and compliance with the requested action has been ensured, review this case on the basis of the additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


